—In an action to recover damages for personal injuries, etc., the defendant Gary F. Cohen appeals from an order of the Supreme Court, Suffolk County (Newmark, J.), dated September 27, 1993, which granted the plaintiffs’ motion for partial summary judgment against him and denied, with leave to renew, his cross motion for a severance.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs established entitlement to judgment as a matter of law and that the defendant failed to come forward with admissible proof demonstrating the necessity of a trial on an issue of fact (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065).
The defendant’s remaining contentions are either academic or without merit. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ.